
	
		II
		110th CONGRESS
		1st Session
		S. 2158
		IN THE SENATE OF THE UNITED STATES
		
			October 15, 2007
			Mr. Bayh (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to permit
		  Medicare beneficiaries to continue to rent certain items of complex durable
		  medical equipment.
	
	
		1.Rental of complex durable
			 medical equipment
			(a)In
			 generalSection 1834(a)(7) of the Social Security Act (42 U.S.C.
			 1395m(a)(7)) is amended—
				(1)in subparagraph
			 (A)(i)(I), by inserting or subparagraph (D) after clause
			 (iii); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(D)Rental option
				for certain complex durable medical equipment
							(i)In
				generalNotwithstanding subparagraph (A), payment for an item of
				complex durable medical equipment described in clause (ii) shall be governed by
				the rules applicable for payments for such item under this subsection as of
				December 31, 2005.
							(ii)Complex
				durable medical equipment definedIn this subparagraph, the term
				complex durable medical equipment means an item of durable medical
				equipment that is a Group 3 Support Surface (as such Group is defined or
				otherwise recognized by any entity with which the Secretary has entered into a
				contract under section 1842 or
				1847A).
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to items
			 furnished for which the first rental month occurs on or after January 1,
			 2006.
			
